Citation Nr: 0428099	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a separation, acromioclavicular joint, right 
shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision in which 
the RO denied a rating in excess of 20 percent for the 
residuals of a separation, acromioclavicular joint, right 
shoulder.  The veteran filed a notice of disagreement (NOD) 
in May 2003, and a statement of the case (SOC) was issued in 
June 2003.  The veteran filed a substantive appeal in July 
2003.  

In June 2004, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ); a 
transcript of that hearing is associated with the claims 
file.    


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim for a rating in excess of 20 
percent for the residuals of a separation, acromioclavicular 
joint, right shoulder, has been accomplished.

2.	The veteran is right-handed.

3.	There is objective medical evidence of right shoulder 
motion to at least shoulder level, with pain, and subjective 
complaints of pain, worse with activity, numbness and 
weakness. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
residuals of a separation, acromioclavicular joint, right 
shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201 and 
5203 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the June 2003 SOC, and the RO's letters of February 
2003, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  
Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its February 2003 
letter, the RO informed the veteran that it was presently 
reviewing his claim for increase based on the evidence of 
record at that time, and that it would contact the veteran 
following completion of this review to inform him as to the 
evidence necessary to support his claim.  In a March 2003 
letter sent to the veteran, the RO informed him of the 
provisions of the VCAA, and requested that he provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
VA treatment records, as well as requested that he submit any 
additional evidence in his possession.  The RO also requested 
that the veteran submit any available statements from 
physicians containing clinical findings and the results of 
laboratory tests and/or x-rays, and any statements of his own 
describing the frequency and severity of his symptoms.  
Through these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the June 2003 SOC 
explaining what was needed to substantiate the claim for 
increase within two months of the April 2003 rating decision 
on appeal, and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of February 2003 and March 2003; neither in response 
to those letter at any other point during the pendency of 
this appeal has the veteran informed the RO of the existence 
of any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports dated from October 1998 
to February 2003 from the Pittsburgh Healthcare System 
(consisting of three VA Medical Centers (VAMCs)-the Highland 
Drive Division, University Drive Division, and H. John Heinz 
III Progressive Care Center), has arranged for the veteran to 
undergo VA examination, and has provided the veteran with the 
opportunity to present testimony during a  hearing on appeal.  
.  Moreover, the veteran has been given opportunities to 
submit evidence to support his claim, and has not submitted 
any additional evidence.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing, pertinent evidence that 
has not been obtained.  Moreover, while the veteran's 
representative has indicated that further examination of the 
claim is warranted, as explained below, the Board finds that 
the medical evidence of record provides a sufficient basis 
for consideration of the claim on appeal.  See 38 U.S.C.A. 
§ 5103A.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 




II.	Background

In January 2003, the veteran filed a claim for a rating in 
excess of 20 percent for service-connected residuals of a 
separation, acromioclavicular joint, right shoulder.

Treatment records dated from October 1998 to February 2003 
from the VA Pittsburgh Healthcare System, include a VA 
physician's May 2002 assessment of bilateral shoulder pain 
and neck.  The physician noted that the veteran had forward 
flexion to 110 degrees and abduction 95 degrees, and that 
there was no evidence of any weakness on examination.  Also 
in May 2002, a VA physical therapist noted  right forward 
flexion to 108 degrees and abduction to 88 degrees.  In June 
2002, the previously mentioned VA physician at Pittsburgh 
Healthcare System determined that the veteran had forward 
flexion to 180 degrees and abduction to 180 degrees; it was 
further noted that the veteran's shoulder condition had 
improved significantly following the veteran's completion of 
a course of physical therapy.  In August 2003, another VA 
physician noted right forward flexion to 165 degrees and 
abduction to 90 degrees, and that the veteran had 5/5 
strength in all muscle groups tested that affected his right 
shoulder.     

On VA examination in April 2003, the veteran reported 
continuous pain in his right shoulder.  The veteran stated 
that in general he experienced pain at a level of 4 when 
lifting his right arm over his head or extending his right 
arm in front of him; when he did not follow through with his 
physical therapy, however, the pain would increase to a level 
of 7.  He claimed to experience flare-ups at least once a 
week with overactivity, during which time the pain would 
increase to a 7.  After taking ibuprofen, his pain would then 
return to its baseline level.  The veteran also reported 
redness and warmth with overactivity, stiffness in the 
shoulder 40 percent of the time, weakness in the biceps area, 
increased pain and fatigue with repetitive movement, and 
difficulty with lifting objects over 20 pounds due to pain.  
He further denied that his right shoulder has ever locked up 
on him.

On physical examination, the veteran had forward flexion to 
100 degrees, abduction to 90 degrees, internal rotation to 50 
degrees, and external rotation to 60 degrees, with a pain 
level of 5-6 with range of motion.  He had a prominent old 
fracture site in the clavicular area, and tenderness with 
palpation over the acromioclavicular joint and glenohumeral 
joint.  He also had tenderness over the trapezius muscles and 
biceps.  There was no redness, warmth or effusion.  Muscle 
strength was 5/5.  Sensation was decreased in the fingertips 
in the right hand to monofilament.  There was some atrophy in 
the supraspinatus area.  The examiner provided a diagnosis of 
continued right shoulder pain status post right 
acromioclavicular joint separation status post fracture of 
the right clavicle, and of cervical neck pain due to 
degenerative joint disease of the C3 through C6 vertebrae 
with foraminal stenosis on the right of C3-7, and on the left 
5 through 7.  The examiner further noted that a recent right 
shoulder x-ray showed minimal degenerative changes of the 
component bones of the right shoulder and glenoid; a healed 
fracture of the right mid clavicle; and no significant change 
since the previous examination.       

During the June 2004 hearing, the veteran testified that he 
experienced limited range of motion in his right shoulder, in 
part due to pain, as well as numbness and loss of strength in 
his shoulder.  The veteran also complained of difficulty with 
writing and lifting objects with his right arm.  He stated 
that he was currently undergoing treatment at the Pittsburgh 
Healthcare System, and was also taking ibuprofen to alleviate 
his shoulder pain.  The veteran estimated that his shoulder 
pain was generally at a level of 5, and stated that the pain 
was worse in the middle of the night.  He further stated that 
he believed that his disability in the past may have had a 
marked interference with his employment, however, at present 
his reason for not working was that he was retired.  Without 
explanation, the veteran's representative requested that the 
veteran receive another VA examination.  

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran is right-handed; hence, his right 
shoulder is considered the major upper extremity. 

The veteran's residuals of a separation, acromioclavicular 
joint, right shoulder, are currently evaluated as 20 percent 
disabling under the provisions of 38 C.F.R.   § 4.71a, 
Diagnostic Code 5203.  As a 20 percent rating is the maximum 
assignable under that diagnostic code for either the major or 
minor extremity, the veteran can only receive a higher 
evaluation based on consideration of an alternate diagnostic 
code for evaluating the disability under consideration, or on 
an extra-schedular basis.  

Alternately, the veteran's right shoulder disability may be 
evaluated under Diagnostic Code 5201, on the basis of  
limitation of motion of the arm.  Under that diagnostic code, 
a 20 percent rating is warranted for limitation of motion of 
the major or minor arm when motion is possible to the 
shoulder level, or when motion of a minor upper extremity is 
limited to midway between the side and shoulder level.  A 30 
percent rating requires motion of a minor upper extremity 
limited to 25 degrees from the side, or motion of a major 
upper extremity limited to midway between the side and 
shoulder level.  A 40 percent rating is warranted for motion 
of a major upper extremity limited to 25 degrees from the 
side.    

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that an  evaluation in 
excess of 20 percent is not warranted under this Diagnostic 
Code 5201.  As indicated above, the medical evidence, to 
include the April 2003 examination report (which notes 
abduction to 90 degrees) consistently reflects range of 
motion to shoulder level.  Even considering functional loss 
due to pain and claimed loss of strength and weakness in the 
right shoulder, there simply is no evidence that right 
shoulder motion is limited to midway between the side and 
shoulder level, the level of disability required for the next 
higher, 30 percent, rating.  That level of disability has not 
been shown, objectively, and there is no medical evidence to 
suggest that the veteran experiences any additional 
functional loss (beyond that shown objectively), due to such 
factors.  During the April 2003 examination, the veteran was 
able to accomplish motion to the shoulder level, even with a 
reported level of pain of 5-6 with  motion.  The examiner 
further noted that the veteran's strength in his right 
shoulder was 5/5, and that there was no redness, warmth or 
effusion in the area of the right shoulder, symptoms which 
the veteran had reported experiencing in connection with 
overactivity.  

The Board notes, here, that, although the veteran's 
representative has contended that further VA examination is 
warranted in connection with the claim on appeal, he has not 
identified any specific deficiency in the above-mentioned 
April 2003 examination of the veteran's right shoulder.  The 
Board finds that the report of that examination, which 
reflects medical history, current medical findings, and an 
assessment, is adequate for rating purposes..     

Consistent with range of motion findings during the April 
2003 examination,  treatment records from the VA Pittsburgh 
Healthcare System document repeated instances on which the 
veteran was capable of raising his right arm to at least 
shoulder level.  In May 2002, it was noted on two separate 
occasions that the veteran had abduction 95 degrees, and 88 
degrees; in June 2002, the veteran in his right shoulder 
demonstrated abduction 180 degrees; and in August 2002, the 
veteran had abduction 90 degrees.  At no time has any 
physician or other health professional indicated that the 
veteran's range of motion in his shoulder is  further 
limited, to any extent, by functional loss due to pain, to 
include with repeated use or during flare-ups.  Even 
assuming, arguendo, that the veteran does experience 
additional functional loss during such periods, there simply 
is no objective indication whatsoever the veteran's pain is 
so disabling that his level of overall right shoulder 
impairment is comparable to the level of impairment 
contemplated in the 30 evaluation under Diagnostic Code 5201 
is assignable.  

There is no other applicable diagnostic code for evaluating 
the veteran's disability.  Pertinent to musculoskeletal 
impairment of the shoulder,  in the absence of any evidence 
of, or of disability comparable to, either ankylosis of the 
scapulohumeral articulation, or impairment of the humerus, 
Diagnostic Codes 5200 and 5202, respectively, are not 
applicable.  See 38 U.S.C.A. § 4.71a.  

Thus, after a careful review of the medical evidence of 
record and the applicable diagnostic codes, the Board finds 
no basis for assignment of an increased schedular rating for 
the veteran's right shoulder disability.  

The Board also points out that  there is no showing that the 
service-connected disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (cited to in the June 2003 SOC).  In 
this regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
Although the veteran stated, during the June 2004 hearing, 
that in the past, his disability may have interfered with his 
employment, he also indicated that, at present, the sole 
reason he was not working was that he was retired.  There 
also is no evidence that the veteran's right shoulder 
warrants frequent periods of hospitalization, or is otherwise 
so exceptional or unusual as to  otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Under these circumstances, the Board concludes that the claim 
for a rating in excess of 20 percent for the residuals of a 
separation, acromioclavicular joint, right shoulder, must be 
denied.  In reaching that conclusion, the Board has 
considered applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim for increase, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 20 percent for the residuals of a 
separation, acromioclavicular joint, right shoulder, is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



